DETAILED ACTION
This is a final Office action in response to the remarks filed 07/19/2021.

Status of Claims
Claims 23-42 are pending;
Claims 1-22 have been cancelled; claims 23-42 are new;
Claims 23-42 are rejected herein.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The applicant's arguments with respect to the prior art rejections have been fully considered but are moot in view of the new ground(s) of rejection set forth below in the current Office action.  Note that the new ground(s) of rejection is necessitated by the applicant's amendment to the claims.

Claim Objections
Claims 23-42 are objected to because of the following informalities:
Claims 23, line 8, the applicant is advised to change "one end" and "an other end" to --a first end-- and --a second end--, respectively.  Similar objection applies to claim 34 (line 8).

Claims 24-33 and 35-42, line 1, "The invention" appears to be --The load-leveling hanging and lifting system-- in accordance with the current U.S. practice.
Claim 26, line 1, "a front side" appears to be --a front side of the hanging beam--.
Claim 29, line 1, the language "there are four hooks in each group" is narrative and should be reworded in a formal manner.
Claim 34, line 14, the word "and" should be moved to line 15.
Claim 37, line 1, "a front side" appears to be --a front side of the hanging beam--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 23-42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 23, the limitation "a line" is recited twice in the claim, i.e., in lines 4 and 8.  It is not clear as to whether the "line" in line 8 is the same as or different from the "line" in line 4.  The applicant may amend the limitations in lines 2-9 as follows (or the like): an overhead mounting system for mounting inside a structure; a line having a first end and a second end, wherein the line is attached at the first end to the overhead mounting system; a lifting device attached to the overhead mounting system and comprising: a drum for winding and unwinding [[a]]the line, wherein the line is attached at the second end to the drum; a motor coupled to the drum to apply a torque thereto; a guide to direct the line onto the drum; and a controller;Similar rejection applies to the limitations in claim 34 (lines 8 and 9).  Appropriate correction is required.
Regarding claim 23, the limitation "a threaded screw and nut" in line 15 is indefinite because it is not clear as to what exactly "a threaded screw and nut" is.  What structure is a "screw and nut"?  As best understood, the original disclosure of the present application uses the following terms: "a screw 14" and "a nut 16" (specification, page 6, lines 3 and 4).  Does the limitation "a threaded screw and nut" refer to --a threaded screw-and-nut mechanism-- or --a threaded screw and a nut--?  Same issue applies to the limitation "the screw and nut" in claim 23, line 16.  The applicant may  mechanism mounted between the carriage and the hanging beam, wherein the threaded mechanism comprises a screw and a nut; wherein relative rotation between the screw and the nut is adapted to cause movement of the hanging beam relative to the carriage to thereby achieve a level condition.  Similar rejection applies to the limitations in claim 34 (lines 15, 17, and 18).  Appropriate correction is required.
Regarding claim 27, there is insufficient antecedent basis for each of the following limitations in the claim: "the material" (claim 27, line 1) and "the side" (claim 27, lines 1 and 2).  Moreover, it is not clear as to how the "side" in claim 27 (line 2) is related to the "front side" in claim 26 (line 1) and the "back side" in claim 26 (line 2).  For example, does claim 27 recite the "side" (line 2) in addition to the "front side" in claim 26 (line 1) and the "back side" in claim 26 (line 2)?  Similar rejection applies to the limitations in claim 38 (lines 1 and 2).  Appropriate correction is required.
Regarding claim 28, the limitation "the hooks" in claim 28 (line 1) is indefinite.  Note that claim 26, from which claim 28 indirectly depends, recites "hooks on a front side" and "hooks on a back side of the hanging beam" in lines 1 and 2.  As such, it is not clear as to whether the limitation "the hooks" in claim 28 (line 1) refers to the "hooks on a front side" in claim 26 (line 1), the "hooks on a back side of the hanging beams" in claim 26 (lines 1 and 2), or the combination of the "hooks on a front side" in claim 26 (line 1) and the "hooks on a back side of the hanging beams" in claim 26 (lines 1 and 2).  Appropriate correction is required.

Regarding claim 29, it is recited in lines 1 and 2, "wherein there are four hooks in each group, two hooks on a front side and two hooks on a back side of the hanging beam."  It is not clear as to how the "two hooks on a front side" in claim 29 (lines 1 and 2) are related to the "hooks on a front side" in claim 26 (line 1) and how the "two hooks on a back side of the hanging beam" in claim 29 (line 2) are related to the "hooks on a back side of the hanging beam" in claim 26 (line 2).  Also, it is not clear as to how the "front side" and the "back side of the hanging beam" in claim 29 are related to the "front side" and the "back side of the hanging beam" in claim 26, respectively.  Appropriate correction is required.
Regarding claim 31, there is insufficient antecedent basis for the limitation "the rotatable screw" (claim 31, lines 1 and 2) in the claim.  Also, it is not clear as to how the "rotatable screw" in claim 31 (line 2) is related to the "threaded screw and nut" in claim 23 (line 15).  Appropriate correction is required.
Regarding claim 34, there is insufficient antecedent basis for the limitation "the threaded screw" (line 16) in the claim.  The Examiner considers that the limitation "a threaded screw and nut" in line 15 would provide proper antecedent for --the threaded screw and nut--, not for the instant limitation "the threaded screw" in line 16, especially when it is not clear as to what exact structure "a threaded screw and nut" is (see discussions above with respect to claim 23).  The applicant may want to state --a threaded mechanism comprising a screw and a nut-- and later use the language –the screw--.  See discussions above with respect to claim 23.  Appropriate correction is required.
Regarding claim 39, there is insufficient antecedent basis for the limitation "the apparatus" (line 1) in the claim.  Appropriate correction is required.
Regarding claim 40, it is recited in line 1, "The invention of claim 11."  As best understood, claim 11 has been cancelled.  Therefore, the dependency of claim 40 is indefinite.  For the purpose of examination, the Examiner considers claim 40 to be dependent from claim 34.  Appropriate correction is required.
Regarding claim 41, it is recited in line 1, "The invention of claim 18."  As best understood, claim 18 has been cancelled.  Therefore, the dependency of claim 41 is indefinite.  For the purpose of examination, the Examiner considers claim 41 to be dependent from claim 36, since claim 36 provides antecedent for the limitation "the accelerometer" (claim 41, line 2).  Appropriate correction is required.
Regarding claim 42, it is recited in line 1, "The invention of claim 11."  As best understood, claim 11 has been cancelled.  Therefore, the dependency of claim 42 is indefinite.  For the purpose of examination, the Examiner considers claim 42 to be dependent from claim 34.  Appropriate correction is required.
Regarding claim 42, there is insufficient antecedent basis for the limitation "the rotatable screw" (claim 42, lines 1 and 2) in the claim.  Also, it is not clear as to how the "rotatable screw" in claim 42 (line 2) is related to the "threaded screw and nut" in claim 34 (line 15).  Appropriate correction is required.
Claims 24-26, 30, 32, 33, and 35-37 are rejected as being dependent from a rejected claim.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 23, 24, 34, and 35, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (US 5,529,274), hereinafter Anderson, in view of Okano (JP 2-249893 A1)1.
Regarding claim 23, Anderson discloses a load-leveling hanging and lifting system (21, fig 2) comprising: an overhead mounting system (41, fig 3) for mounting inside a structure (col 1, lines 5-8, e.g., retail store); a lifting device (43, fig 3) attached to the overhead mounting system (see Figure 3, via ceiling 19) and comprising: a drum (53, fig 7) for winding and unwinding a line (23, fig 7); a motor (49, fig 7) coupled to the drum to apply a torque thereto (see Figure 7, see col 2, lines 24-35); a guide (52, fig 7, see annotation, the guide of the lifting device 43) to direct the line onto the drum (see Figure 7); and a controller (45, fig 7); a line (23, fig 3) attached at one end to the drum 
[AltContent: textbox (52 – Guide)]
    PNG
    media_image1.png
    438
    474
    media_image1.png
    Greyscale




[AltContent: arrow]





Andersen does not disclose the load-leveling hanging and lifting system further comprising: a hanging beam suspended from the carriage and configured for attaching multiple objects thereto; and a threaded screw and nut mounted between the carriage and the hanging beam; wherein relative rotation between the screw and nut causes movement of the hanging beam relative to the carriage to thereby achieve a level condition.



    PNG
    media_image2.png
    492
    384
    media_image2.png
    Greyscale



[AltContent: connector][AltContent: textbox (4a – Carriage)]

[AltContent: connector][AltContent: connector][AltContent: connector]
[AltContent: textbox (7a – Hanging Member)][AltContent: textbox (7a – Hanging Member)]

[AltContent: textbox (4b – Nut)]



Regarding claim 24, the load-leveling hanging and lifting system further comprising a level indicator (Okano: 5, fig 1).
Regarding claim 34, Anderson, as modified by Okano (see above discussions with respect to claim 23), teaches a load-leveling hanging and lifting system (Anderson: 21, fig 2) comprising: an overhead mounting system (Anderson: 41, fig 3) for mounting inside a structure (Anderson: col 1, lines 5-8, e.g., retail store); a lifting device (Anderson: 43, fig 3) attached to the overhead mounting system (Anderson: see Figure 
Regarding claim 35, the load-leveling hanging and lifting system further comprising a level indicator (Okano: 5, fig 1).


Claim 25, as best understood, is rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (US 5,529,274), hereinafter Anderson, in view of Okano (JP 2-249893 A1) and Votolato (US 9,691,304 B2).
Regarding claim 25, Anderson, as modified by Okano with respect to claim 23, does not teach the load-leveling hanging and lifting system, wherein the level indicator is a spirit level.
Votolato teaches a load-leveling hanging and lifting system (10, fig 2) comprising: a level indicator (28, fig 2), wherein the level indicator is a spirit level (col 3, lines 27-29).

    PNG
    media_image3.png
    470
    606
    media_image3.png
    Greyscale










Votolato is analogous art because it is at least from the same field of endeavor, i.e., supports.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to attach a spirit level (Votolato: 28, fig 1, col 3, lines 27-29) to the carriage (Anderson: 5, fig 3) as taught by Votolato.  The motivation would have been to conveniently provide an instant visualization as to .

Claims 26-30, 33, 37, and 38, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (US 5,529,274), hereinafter Anderson, in view of Okano (JP 2-249893 A1), Ballenger (US 3,924,751), and Ellis et al. (GB 2412002 A)2, hereinafter Ellis.
Regarding claim 26, Anderson, as modified by Okano with respect to claim 23, teaches the load-leveling hanging and lifting system further comprising hanging elements (Anderson: 10, fig 6, also see Figures 3 and 5) attached to a front side (Okano: see Figure 1; Anderson: see Figures 3-6) and hanging elements (Anderson: 10, fig 6, also see Figures 3 and 5) attached to a back side of the hanging beam (Okano: see Figure 1; Anderson: see Figures 3-6).
Anderson, as modified by Okano with respect to claim 23, does not teach the load-leveling hanging and lifting system further comprising hooks on a front side and hooks on a back side of the hanging beam.
Ballenger teaches a hanging and lifting system (10, fig 1) comprising: a hanging beam (12, fig 3); hooks (20, fig 3, col 3, lines 21-27 and 57-62, the hooks 20 can be welded to the front surface 16) on a front side (16, fig 13) of the hanging beam, and hooks (22, fig 3, col 3, lines 21-27 and 57-62, the hooks 22 can be welded to the rear surface 18) on a back side (18, fig 3) of the hanging beam for attachment of multiple objects (see Figures 1 and 3).

    PNG
    media_image4.png
    539
    583
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    367
    442
    media_image5.png
    Greyscale









It is well known in the art that hooks are conventional hangers for hanging a variety of objects.  For example, Ballenger explicitly teaches that hooks (20, 22, fig 3) are configured to hang bicycles (see Figure 1, see col 3, lines 45-49); and Ellis explicitly teaches that hooks (54, fig 2) are configured to hang signs (30, fig 2, page 5, lines 1-7).

    PNG
    media_image6.png
    699
    708
    media_image6.png
    Greyscale










Regarding claim 27, Anderson, as modified by Okano, Ballenger, and Ellis (see above discussions with respect to claims 23 and 26), teaches the load-leveling hanging and lifting system, wherein each hook (Ballenger: 20, 22, fig 3) is stamped from the material of the side of the hanging beam.
Note that the limitations "each hook is stamped from the material of the side of the hanging beam" of claim 27 are product-by-process limitations, i.e., "each hook" being product whereas "is stamped from the material of the side of the hanging beam" being process, thereby rendering claim 27 as a product-by-process claim.
"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
As discussed above, Anderson, as modified by Okano, Ballenger, and Ellis (see above discussions with respect to claims 23 and 26), teaches the product, i.e., each hook (Ballenger: 20, 22, fig 3).  Therefore, claim 27 is unpatentable regardless of the process of production, i.e., how each hook is formed or made.
Regarding claim 28, wherein the hooks are arranged in groups (Ballenger: see Figures 1 and 3, e.g., one front hook 20 and one rear hook 22 form a group and so the hooks 20, 23 as shown in Figures 1 and 3 define two groups).
Regarding claim 29, Anderson, as modified by Okano, Ballenger, and Ellis (see above discussions with respect to claims 23 and 26), teaches the load-leveling hanging and lifting system, wherein there are two hooks in each group, one hook on a front side and one hook on a back side of the hanging beam (Ballenger: see Figures 1 and 3, e.g., one front hook 20 and one rear hook 22 form a group and so the hooks 20, 23 as shown in Figures 1 and 3 define two groups).
Anderson, as modified by Okano, Ballenger, and Ellis (see above discussions with respect to claims 23 and 26), does not explicitly teach the load-leveling hanging and lifting system, wherein there are four hooks in each group, two hooks on a front side and two hooks on a back side of the hanging beam.
Since Ballenger expressly teaches that any number of hooks could be provided for hanging objects (Ballenger: col 7, lines 32-37), it would have been an obvious matter of design choice to one of ordinary skill in the art to form each group of hooks St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.  The motivation would have been to accommodate signs with different mounting locations.  Therefore, it would have been obvious to modify the combination of Anderson, Okano, Ballenger, and Ellis to obtain the invention as specified in claim 29.
Regarding claim 30, Anderson, as modified by Okano, Ballenger, and Ellis (see above discussions with respect to claims 23 and 26), does not teach the load-leveling hanging and lifting system further comprising three groups of hooks.
Since Ballenger expressly teaches that any number of hooks could be provided for hanging objects (Ballenger: col 7, lines 32-37), it would have been an obvious matter of design choice to one of ordinary skill in the art to additionally provide three groups of hooks (Ballenger: 20, 22, fig 3), since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.  The motivation would have been to accommodate signs with different mounting locations.  Therefore, it would have been obvious to modify the combination of Anderson, Okano, Ballenger, and Ellis to obtain the invention as specified in claim 30.
Regarding claim 33, Anderson, as modified by Okano, Ballenger, and Ellis (see above discussions with respect to claims 23 and 26), teaches the load-leveling hanging and lifting system, wherein the hanging beam is configured to hold and lift bicycles (Ballenger: see Figure 1; Anderson: see Figure 2; Okano: see Figure 1).
Regarding claim 37, Anderson, as modified by Okano, Ballenger, and Ellis (see above discussions with respect to claims 23 and 26), teaches the load-leveling hanging and lifting system, further comprising hooks (Ballenger: 20, fig 3, col 3, lines 21-27 and 57-62, the hooks 20 can be welded to the front surface 16) on a front side and hooks (Ballenger: 22, fig 3, col 3, lines 21-27 and 57-62, the hooks 22 can be welded to the rear surface 18) on a back side of the hanging beam (Ballenger: see Figures 1 and 3; Okano: see Figure 1; Anderson: see Figure 5).
Regarding claim 38, Anderson, as modified by Okano, Ballenger, and Ellis (see above discussions with respect to claims 23 and 26), teaches the load-leveling hanging and lifting system, wherein each hook (Ballenger: 20, 22, fig 3) is stamped from the material of the side of the hanging beam (see above discussions of product-by-process claim with respect to claim 27).

Claims 31 and 42, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (US 5,529,274), hereinafter Anderson, in view of Okano (JP 2-249893 A1) and Watts (US 10,511,747 B2).
Regarding claim 31, Anderson, as modified by Okano with respect to claim 23, does not teach the load-leveling hanging and lifting system further comprising a hand crank attached to the rotatable screw.
Watts teaches a hanging apparatus (see Figure 4B) comprising: a power source (404, fig 4B) including a motor (col 4, line 32) and a hand crank (col 4, line 32).

    PNG
    media_image7.png
    116
    689
    media_image7.png
    Greyscale





Regarding claim 42, Anderson, as modified by Okano and Watts (see above discussions with respect to claims 23 and 31), teaches the load-leveling hanging and lifting system further comprising a hand crank (Watts: col 4, line 32) for turning the rotatable screw to achieve a level condition in the event that the leveling motor loses power (Okano: see Figure 1).

Claims 32 and 40, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (US 5,529,274), hereinafter Anderson, in view of Okano (JP 2-249893 A1) and Morga et al. (US 9,469,171 B2), hereinafter Morga.
Regarding claim 32, Anderson, as modified by Okano with respect to claim 23, teaches the load-leveling hanging and lifting system, wherein the controller is configured to communicate with and receive commands from a remote control unit (Anderson: 15, fig 1, col 2, lines 18-20).
Anderson, as modified by Okano with respect to claim 23, does not teach the load-leveling hanging and lifting system, wherein the controller is configured to communicate with and receive commands from a smart phone.


    PNG
    media_image8.png
    116
    690
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    147
    692
    media_image9.png
    Greyscale




    PNG
    media_image10.png
    148
    684
    media_image10.png
    Greyscale



Morga is analogous art because it is at least from the same filed of endeavor, i.e., supports.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to form the remote control unit (Anderson: 15, fig 1) as a smart phone (Morga: col 6, line 43), such that the controller is configured to communicate with and receive commands from the smart phone (Morga: col 6, lines 20-64; Anderson: col 2, lines 18-20), as taught by Morga.  The motivation would have been to allow the user to call and receive calls from other people for efficient communication while control the load-leveling hanging and lifting system via a smart phone, thereby increasing the overall utility of the remote control unit.  Therefore, it would have been obvious to combine Anderson, Okano, and Morga to obtain the invention as specified in claim 32.
Regarding claim 40, Anderson, as modified by Okano and Morga (see above discussions with respect to claims 23 and 32), teaches the load-leveling hanging and lifting system, wherein the lifting controller is adapted to communicate with and receive commands from a smart phone (Morga: col 6, lines 20-64; Anderson: col 2, lines 18-20).
Anderson, as modified by Okano and Morga (see above discussions with respect to claims 23 and 32), does not teach the load-leveling hanging and lifting system, wherein both the lifting controller and leveling controller are adapted to communicate with and receive commands from a smart phone.
Morga teaches a leveling and lifting system (2, fig 1) comprising: a plurality of lifting and leveling controllers configured to communicate with and receive commands from a smart phone (col 6, lines 20-64, the cell phone is wirelessly connected to the one or more controllers for the lifting device and is used to view movement of the hitch device and control the movement of the hitch device, therefore, the cell phone is a smart phone).

    PNG
    media_image8.png
    116
    690
    media_image8.png
    Greyscale



    PNG
    media_image9.png
    147
    692
    media_image9.png
    Greyscale



    PNG
    media_image10.png
    148
    684
    media_image10.png
    Greyscale




.

Claims 36 and 39, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (US 5,529,274), hereinafter Anderson, in view of Okano (JP 2-249893 A1) and Levine (US 2018/0014989 A1).
Regarding claim 36, Anderson, as modified by Okano (see above discussions with respect to claim 23), does not explicitly teach the load-leveling hanging and lifting system, wherein the level indicator is an accelerometer.
Levine teaches an apparatus (100, fig 1) comprising: a level indicator (561, fig 22), wherein the level indicator is an accelerometer (paragraph 0073, lines 7-12).

    PNG
    media_image11.png
    190
    704
    media_image11.png
    Greyscale





Regarding claim 39, Anderson, as modified by Okano and Levine (see above discussions with respect to claims 23 and 36), does not explicitly teach the load-leveling hanging and lifting system, wherein the lifting device will not raise the apparatus until the accelerometer determines that the hanging beam is in a level condition.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the accelerometer (Okano: 5, fig 1, as modified by, Levine: paragraph 0073, lines 7-12) determine the levelness of the hanging beam (Okano: 7, fig 1) and, if necessary, have the hanging beam adjusted to a level condition, before manipulating the remote control unit (Anderson: 15, fig 1) to raise the hanging beam, since it involves only routine skill in the art to procedurally use the load-leveling hanging and lifting system.  The motivation would have been to prevent any issues of the load-leveling hanging and lifting system due to unbalanced loading from happening at a relatively high elevation in midair.  Therefore, it would have been obvious to modify the combination of Anderson, Okano, and Levine to obtain the invention as specified in claim 39.

Claim 41, as best understood, is rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (US 5,529,274), hereinafter Anderson, in view of Okano (JP 2-249893 A1), Levine (US 2018/0014989 A1), and Morga et al.               (US 9,469,171 B2), hereinafter Morga.
Regarding claim 41, Anderson, as modified by Okano, Morga, and Levine (see above discussions with respect to claims 23, 36, and 40), teaches the load-leveling hanging and lifting system, wherein the leveling motor starts upon a command received from a smart phone (Morga: col 6, lines 20-64; Anderson: col 2, lines 18-20) and stops when the accelerometer indicates that the hanging beam is in a level condition (Okano: translation, page 2, lines 14-34).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/G. H. G./Examiner, Art Unit 3631                                                                                                                                                                                                        

/JONATHAN LIU/Supervisory Patent Examiner, Art Unit 3631                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 A copy of Okano, including a machine translation, was provided in the Office action mailed 04/06/2020. 
        2 A copy of Ellis is attached to the current Office action.